Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.


Response to Arguments
Rejections Under 35 U.S.C. 103
For the amended limitations a new reference was used in the 103 section below to maintain rejection, rendering the associated arguments moot.
On page 6 the applicant argues that meeting instance is not generated. That argument is already address in the mapping in the previous office action and the examiner maintains that [0068] of Graff as used previously is applicable.  
On the second to last paragraph the applicant asserts that the claim language indicates that no method has been set up to create a transcript for the ad-hoc meeting. The claim language makes no mention of resources to set up transcript either before or after a meeting is detected and the examiner feels that this statement is not supported in the claim language. Further the limitation of “no method has been set up for transcript” has already been addressed in the 103 sections.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 8, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graff (US-20140354761-A1) in further view of Nelson et al. (US 20190273767 A1), hereinafter referred to as Nelson, and  Okamoto et al. “Finding Two-level Interpersonal Context: Proximity and Conversation Detection from Personal Audio Feature Data”, Interspeech 2008, September 22-26, Brisbane Australia, pp 2482-2485.
With respect to claim 1, 13, and 19 Graff teaches A computer implemented method, device (Abstract: “[A] computer, tablet or a smart phone executable application is provided”), and a storage device ([0083]: “The conference infrastructure may comprise a memory 420. The memory 420 may be a 
receiving audio streams at a meeting server (Fig 1. and [0039]: “Furthermore, the conference infrastructure 110 may comprise a MCU 140 which manages any conference sessions...") from [[two distributed devices that are streaming audio captured during an unplanned ad-hoc meeting between a plurality of users]]   
[[where no method has been set up to create a transcript of the ad-hoc meeting, the two distributed devices each comprising a mobile wireless device associated with a respective user in the ad-hoc meeting]]; 
[[comparing the audio streams to recognize that an unplanned ad-hoc meeting is occurring and to determine that the audio streams are representative of sound from the ad-hoc meeting]]; 
generating a meeting instance to process the audio streams in response to the determining that the audio streams are representative of sound from the ad-hoc meeting (Fig 2 Step 105 "Associating the external device to the conference session", and [0068]: "The method for associating an external device to a conference session can also be utilized for other purposes than only directing presentation streams to the external device..."); 
[[processing the received audio streams via the meeting instance to generate a transcript of the ad-hoc meeting; and providing the transcript to at least one of the mobile wireless devices associated with the users in the ad-hoc meeting]].
Graff does not teach 
two distributed devices that are streaming audio captured during an unplanned ad-hoc meeting between a plurality of users;
where no method has been set up to create a transcript of the ad-hoc meeting, the two distributed devices each comprising a mobile wireless device associated with a respective user in the ad-hoc meeting; 
comparing the audio streams to recognize that an unplanned ad-hoc meeting is occurring and to determine that the audio streams are representative of sound from the ad-hoc meeting; 
processing the received audio streams via the meeting instance to generate a transcript of the ad-hoc meeting; 
providing the transcript to at least one of the mobile wireless devices associated with the users in the ad-hoc meeting.
Nelson teaches 
where no method has been set up to create a transcript of the ad-hoc meeting (¶ [0315] “In step 1302, a request is received to translate/transcribe data. For example, translation/transcription manager 1140 receives, from requestor 1110, a request to translate/transcribe data. The request specifies or includes text or audio data to be translated/transcribed. For example, the request may include text or audio data to be translated/transcribed, or a reference, such as a link, to the text or audio data to be translated/transcribed. The text or audio data may represent a completed conversation or session, such as a meeting, conversation, etc. Alternatively, the text or audio data may represent a portion of a conversation or session, and translation/transcription manager 1140 may process the text or audio data as it is generated. For example, translation/transcription manager 1140 may process text or audio data as it is generated and streamed during an electronic meeting to provide live translation/transcription services during an electronic meeting. Embodiments are not limited to smartphone with GPS capability … or other mobile computing device.)
processing the received audio streams via the meeting instance to generate a transcript of the ad-hoc meeting (¶ [0515] “In step 2478, meeting application #1 starts audio streaming to translation/transcription services 2340 and in step 2480, meeting application #2 starts audio streaming to translation/transcription services 2340. Thus, multiple audio streams are instantiated to allow multiple participants to communicate in their preferred language”))
providing the transcript to at least one of the mobile wireless devices associated with the users in the ad-hoc meeting (¶ [0359] “ FIG. 16 is a flow diagram that depicts an approach for providing multi-language support for meetings in which the participants have at least two different native languages. For purposes of explanation and with reference to FIG. 11, it is presumed that requestor 1110 makes the request 1112 for transcription data to translation/transcription manager 1140, and that translation/transcription manager 1140 generates and provides the resulting translation/transcription data 1114 to requestor 1110. Requestor 1110 may be, for example, a collaboration client executing on a client device, or a collaboration server, that needs to have transcription data generated from meeting audio data”, and ¶ [0292] “ Examples of client device 1010 include, without limitation, desktop computers, notebook computers, tablet computing devices, mobile communications devices such as smartphones…“)

Neither Graff, nor Nelson teaches 
streaming audio captured during an unplanned ad-hoc meeting between a plurality of users;
recognize that an unplanned ad-hoc meeting is occurring and to determine that the audio streams are representative of sound from the ad-hoc meeting.
Okamoto teaches streaming audio captured during an unplanned ad-hoc meeting between a plurality of users (Abstract: We propose a method to detect adhoc meeting based on crosscorrelation between audio feature data, which are collected from personal mobile terminals. This method can detect whether there is conversation between each pair of users without raw audio data)
 recognize that an unplanned ad-hoc meeting is occurring and to determine that the audio streams are representative of sound from the ad-hoc meeting (Abstract: We propose a method to detect adhoc meeting based on crosscorrelation between audio feature data, which are collected from personal mobile terminals. This method can detect whether there is conversation between each pair of users without raw audio data.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Graff and Nelson in view of Okamoto to recognize that an unplanned ad-hoc meeting is occurring and to determine that the audio streams are representative of sound from the ad-hoc meeting, in order to detect proximity and conversation context. (Okamoto p1 col 1 last para).

claims 8 and 17, Graff teaches further comprising adding an additional distributed device to the meeting instance based on receiving audio from the additional distributed device corresponding to the ad-hoc meeting (“Fig. 2 Step 101 receives audio and Step 105 adds the device to the meeting.”)

Claims 2, 3, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graff  in view of Nelson as applied to claims 1, 2, 13, 14, and 19 respectively, and  further in view of Crockett et al (US-7283954-B2), hereinafter referred to as Crockett. 
Regarding claims 2 and 14, Graff and Nelson do not specifically recite wherein the received audio streams are compared by calculating the normalized cross correlation coefficients between two audio streams. 
Crockett teaches wherein the received audio streams are compared by calculating the normalized cross correlation coefficients between two audio streams (Col 10 lines 11-18: "The determination of whether one signature is the same or similar to another stored signature may be accomplished by a correlation function or process.”, and Col 11, Eq. 5 which shows normalized correlation.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Crockett, motivation being to generate fingerprints for faster detection of audio similarity (Crockett, Col 2 line 51 to Col 3 line 5.)

Regarding claims 3 and 15, Graff and Nelson do not specifically recite wherein the received audio streams are determined to be representative of sound from the ad-hoc meeting by comparing the normalized cross correlation coefficients to a selected threshold.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Crockett, motivation being to generate fingerprints for faster detection of audio similarity (Crockett, Col 2 line 51 to Col 3 line 5.)
Regarding claim 20, Graff and Nelson do not specifically recite wherein the received audio streams are compared by calculating the normalized cross correlation coefficients between two audio streams, wherein the received audio streams are determined to be representative of sound from the ad-hoc meeting by comparing the normalized cross correlation coefficients to a selected threshold.
Crockett teaches wherein the received audio streams are compared by calculating the normalized cross correlation coefficients between two audio streams (Col 10 lines 11-18: "The determination of whether one signature is the same or similar to another stored signature may be accomplished by a correlation function or process.”, and Col 11, Eq. 5 which shows normalized correlation.)
Crockett further teaches wherein the received audio streams are determined to be representative of sound from the ad-hoc meeting by comparing the normalized cross correlation coefficients to a selected threshold. (Col 10 lines 25-30: "The second-mentioned step 5-2 compares the two modified signatures to and a quantitative measure of their similarity (a correlation score). This measure of similarity can then be compared against a threshold to determine if the signatures are the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Crockett, motivation being to generate fingerprints for faster detection of audio similarity (Crockett, Col 2 line 51 to Col 3 line 5.)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Graff in view of Nelson as applied to claim 1, and 6 respectively , and further in view of Hamada (JP-2003244130-A). 
Regarding claim 6, references Graff and Nelson do not specifically teach further comprising authenticating the users prior to processing the audio.
Hamada teaches further comprising authenticating the users prior to processing the audio ([0008] "... For each conference, a participant authentication algorithm used for participant authentication prior to the start of the conference is managed by the conference management server.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Hamada, the motivation being to prevent information leakage to a third party and to enable a safe conference (Hamada [0007]).
Regarding claim 7, which depends from claim 6, references Graff and Nelson do not specifically teach wherein authenticating the users comprises receiving a confirmation from a user that has already been authenticated for the meeting instance.
Hamada teaches wherein authenticating the users comprises receiving a confirmation from a user that has already been authenticated for the meeting instance ([0036] The algorithm data server 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Hamada, the motivation being to prevent information leakage to a third party and to enable a safe conference (Hamada, [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Graff, Nelson  as applied to claim 1, and further in view of Boneh  et al. (US-20160269687-A1), hereinafter referred to as Boneh. 

Regarding claim 9, Graff and Nelson do not specifically recite generating a meeting code corresponding to the meeting instance; and adding a device providing the meeting code to the meeting instance.  
Boneh teaches generating a meeting code corresponding to the meeting instance ([0003]: "When the meeting invitation is sent out, it includes a hyper link, a phone number, and a conference ID"); and adding a device providing the meeting code to the meeting instance ([0003]: "Participants with LYNC clients who want to join the meeting just click the hyper link, their LYNC client launches, and the client joins the meeting.")  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Boneh, motivation being to participate in an integrated conference without requiring plugins to be installed at each endpoint (Boneh, Abstract).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Graff in view of Nelson as applied to claims 1,10, 1 respectively, and further in view of Chu et al. (US-9024998-B2), hereinafter referred to as Chu.
Regarding claim 10, Graff and Nelson do not specifically recite wherein the sound from the ad-hoc meeting includes an audio watermark.
Chu teaches wherein the sound from the ad-hoc meeting includes an audio watermark (Col 10 lines 3-5: "Moreover, the portable devices 50 can pair with one another using their IP addresses encoded in ultrasonic beacons.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Chu, motivation being to allow devices to automatically pair with conferencing devices by using IP address encoded in ultrasonic beacon output (Chu, Col 2 lines 42-49)
Regarding claim 11, Graff and Nelson do not specifically recite wherein the audio watermark comprises sound encoded with information representative of the ad-hoc meeting emitted by one of the distributed devices.
Chu teaches wherein the audio watermark comprises sound encoded with information representative of the ad-hoc meeting emitted by one of the distributed devices (Col 2 lines 42-49: "...the portable device can join an existing videoconference being conducted by the unit. Preferably, the device can automatically pair with the unit by obtaining the unit’s IP address encoded in an acoustic or ultrasonic beacon output by the units loud speaker", and Col 10 lines 3-5: "Moreover, the portable devices 50 can pair with one another using their IP addresses encoded in ultrasonic beacons.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Chu, motivation 
Regarding claim 12, Graff and Nelson do not specifically recite wherein at least two of the audio streams are provided by an ambient capture device having an array of microphones in fixed positions.
Chu teaches wherein at least two of the audio streams are provided by an ambient capture device having an array of microphones in fixed positions (Col 3 lines 25-29: "As is typical, the unit 100 can use one or more table-mounted microphones 124, a microphone pod, ceiling microphones, a microphone array, or other acoustic devices coupled to the audio interface 120 for capturing audio, but such acoustic devices may be optional in the present system 10.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Chu, motivation being that conferencing unit can use array microphones to localize distributed devices in the videoconferencing environment (Chu, Col 10 lines 6-22.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Crockett, motivation being to generate fingerprints for faster detection of audio similarity (Crockett, Col 2 line 51 to Col 3 line 5.)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Graff, Nelson  and Crockett as applied to claim 14, and further in view of Boneh  et al. (US-20160269687-A1), hereinafter referred to as Boneh. 
Regarding claim 18, Graff and Nelson do not specifically recite generating a meeting code corresponding to the meeting instance; and adding a device providing the meeting code to the meeting instance.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Graff and Nelson to include the teachings of Boneh, motivation being to participate in an integrated conference without requiring plugins to be installed at each endpoint (Boneh, Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/A.N.P./               Examiner, Art Unit 2657                                                                                                                                                                                         

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657